Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Amendment
3.	Applicant has amended the claims and argues thus the rejection under 35 U.S.C. § 101 is withdrawn.  However, Applicant alleges “whereby the bet is placed and the game is initiated without a further action by the player” with reference to Morrison (Applicant Remarks P. 4) and that Bwin is silent as to a 1-click feature can be used to initiate a poker game or casino game on website.  Examiner disagrees.  To the former, possibly citing Morrison was a typographical error because Examiner is not relying on Morrison as the basis for the current rejection of that limitation.  As to the latter limitation, Bwin may be not explicit but Examiner presented Hartman for his consideration (Non-Final Rejection 8/22/2019, p. 4 and 10).  Further, this action is a Final action as required by USPTO compact prosecution.  I call was placed to Applicant’s representative on 3/8/2021 to discuss the case but no reply was received.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 -3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bwin.com on-line betting (“Bwin”)(dated April 2013 according
to https://web.archive.Org/web/20130412202333/https://help.Bwin.com/en/generalinformati on/account/accountcustomize last accessed by examiner on 2/31/2015.) in view of U.S. Pat. App. No. 2002/0147047 to Letovsky et al. and U.S. Pat. No. 5,960,411 to Hartman et al.

In Reference to Claims 1 and 8
Bwin discloses the placing of a bet for a game comprising
displaying, under control of a client system (players are viewing the website online through their “browser” Bwin p. 5), information identifying a betting opportunity for a player (betting opportunities displayed for a soccer game Bwin p. 1) and in response to only a single action being performed, sending a request to place the betto the server 
receiving the request by a betting component of a back end system (the customer bet is received at the Bwinn website);
retrieving, by the betting component, additional information previously stored for the identified player by the identifier in the received request (customer stored amounts are retrieved Bwin p. 3);
generating, by a betting component, a bet based on the request and placing the bet for a live sports game (Bwin generates a bet based on the selection of the 1 -Click information and places the bet for the identified player to join a live sports game); and
whereby the bet is placed (Bwin places the 1 -Click bet) and game play is initiated without a further action by the player (Examiner construes this limitation to allow an additional action beyond the “single action” by a player such as to commence the game bet upon. Yet, Bwin is silent on wherein the 1 -Click feature can be used when the player initiates either the poker or casino games on its website).
Thus, Bwin is silent on validating the credentials of the player and that the 1 -Click feature initiates the game bet upon.

Hartman teaches of the famous Amazon “1 -Click” invention wherein cusomters may order faster with “!-click” (Fig. 1A) steming from a single action (Fig. 3) wherein a single click accesses stored customer information (301) and links to order information (302-303) to place an order for a product in a single action. Hartman teaches this to minimize the number of interactions required by the purchaser (Col. 2II. 25-30, see also “overhead” Col. 2 II. 42-43) because overhead is cumbersome (Col. 2 II. 44-45). The single action is based on an identifier of the customer (Col. 2II, 55-56 and 66-67 and Col. 3II. 30-40). When a customer wants to place an order, the purchaser uses a client system to request information describing the item along with a client identifier (Col. 3II. 45-50). The server determines the client identifier is mapped to a purchaser and if so if single action ordering is enabled (Col. 3 II. 50-53). When enabled, the customer need only perform a single action to order the item (Col. 3 II. 55 -60). The server system then completes the order (Col. 3 II. 60-61).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,415-421,82 USPQ2d 1385,1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A)    Combining prior art elements according to known methods to yield predictable
results;
(B)    Simple substitution of one known element for another to obtain predictable results;


(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One of skill in the art would look towards the teachings of Letovsky to better allow a wagering device to be “observed, controlled, and played from a remote location”. Use of a known technique to improve similar devices to yield predictable results has been held to be indicia of obviousness. One of skill in the art would also be aware that the teachings to reduce cumbersome multiple actions by an one line shopper could be used to modify the invention of Bwin to not only allow bets to be placed on live sports games more easily as has been done by Bwin but also to further facilitate games not in progress as Bwin’s poker, casino and other categories where the enabled 1 -Click feature can further include commencing or initiating the game thus “completing the order.” The Courts have held that applying a known technique to a known device or method ready for improvement to yield predictable results is indicia of obviousness.

In Reference to Claims 2 and 9
Bwin discloses displaying information indicating a single action (See Bwin 1 -Click instructions p. 3).
In Reference to Claims 3 and 10
Bwin instructs that clicking on the odds {button} in the browser {interface} of game information screen is the single 1 -Click action (See Bwin p. 1,3).

In Reference to Claims 5 and 12
Bwin requires and player login and provide a password which is not limiting users to explicitly identify themselves (See Bwin page 1).
In Reference to Claims 6 and 13
Bwin discloses poker which is a game of skill (See Bwin p. 1).

In Reference to Claims 7 and 14
Letovsky teaches that verification includes verifying the player has sufficient funds (Letovsky, [0042]). Letovsky teaches that it is well-known to verify sufficiency of funds for remote gaming where “This page may also initiate a pop-up player account control panel that provides current account information and funds available for play. This account window may also provide the player with a graphical representation of his or her funds and the ability to ‘drag and drop’ funds from his or her account into a particularwagering device 50.” [0039],

8. 	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bwin, Letovsky, Hartman further in view of U.S. Patent Pub. No. 2012/0046096 to Morrison et al.
Bwin discloses Applicant's recited invention substantially as claimed however is silent wherein the single action is speaking of a word.  Examiner construes the speaking of a word to be verbal commands provided via microphone on any type of interface used by the player to access the game. One interface is via a cell phone and the microphone in the cell phone.
Morrison teaches that it is well-known to call into one’s online game and provide voice commands on the phone ([0043].  Here, any platform, phone, PC, kiosk, used to access the game of Bwin can also exploit any built in microphones to provide the action necessary to operate the 1 -Click function. Where one known method such as voice commands can be used to improve similar devices in the same manner, the courts have held that to be indicia of obviousness.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715